     Case 3:19-cr-00032-MEM Document 107 Filed 09/23/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA             :

                                     :

                 v                   :          3:CR-19-32

JOHNNIE BAKER                        :        (Judge Mannion)
ALEXANDER MARTINEZ
                                     :
          Defendants

                                 ORDER

     AND NOW, the court having conducted a Final Pre-trial Conference, for
the reasons explained on the record, IT IS HEREBY ORDERED THAT:
    (1) Martinez’s   motion to   compel    disclosure   of confidential
       informants, (Doc. 34), is DENIED;
    (2) Martinez’s motion for discovery under Rule 16, (Doc. 35), is
       DENIED;
    (3) Martinez’s motion to determine conspiracy, (Doc. 36), is
       DENIED;
    (4) Martinez’s motion to produce Grand Jury transcripts, (Doc. 37),
       is GRANTED IN PART and DENIED IN PART as specified in
       the court’s memorandum.
    (5) Martinez’s motion for disclosure under Rules 404(b) and 609,
       (Doc. 38), is GRANTED IN PART and DENIED IN PART as
       specified in the court’s memorandum.
        Case 3:19-cr-00032-MEM Document 107 Filed 09/23/20 Page 2 of 2




      (6) Martinez’s motion for disclosure under Rule 807, (Doc. 39), is
          DENIED as specified in the court’s memorandum;
      (7) Martinez’s motion for bill of particulars, (Doc. 40), is DENIED;
      (8) Martinez’s motion to produce the government’s expert
          information, (Doc. 41), is GRANTED.



                                         s/ Malachy   E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

Dated: September 23, 2020
19-032-01-ORDER
